DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the amendment application filed 11/04/2020.
No claims have been amended and/or canceled and claims 2-20 have been added. 
Claims 1-20 are pending with claims 1, 2, 9, and 16 as independent claims.
This action is made second Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the phrase term “institution placeholder” has no definition in the specification to convey to one of ordinary skill in the art what the phrase term means. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schinner (US 2005/0027779, pub. 02/03/2005) in view of Onyon et al. (US 2005/0038863, pub. 2/17/2005, hereinafter as Onyon) in view of McKeown et al. (US 2005/0203970, pub. 09/15/2005, hereinafter as McKeown) in view of Davis et al. (US 2009/0177484, pub. 07/09/2009, hereinafter as Davis).

As per claim 1, a computer-implemented method for displaying a message summary for a message, the method comprising:
analyzing the message to identify a sending institution and a message type; (Schinner discloses in [0032-0034, 0037-0038] “the manager 214 determines whether the sender or receiver of the received email message was a recipient included in a distribution list of the "To:" field (or equivalent, e.g., cc:, bcc:) of an original email message that the user transmitted…if the received email message contains the content "RE: Proposed Meeting Schedule" in the subject line, and an email message that was transmitted by the user to the sender of the received message contained the content "Proposed Meeting Schedule" in its subject line, it may be presumed that the received email message is relevant to the original email message transmitted by the user…the Ex.: The manager identifies the sender from analyzing the message fields in the message and the message type such as “thread” message type)
determining a message cluster from the message, the sending institution and a plurality of messages, wherein the plurality of messages comprised of messages for a plurality of recipients from a plurality of institutions; (Schinner discloses in [0013, 0025, and 0032-0038] “the systems and methods consolidate the received email messages into a single email message, or other file, in a predetermined order…the determination is focused on email messages to which the user is likely to receive multiple replies from different persons…the message organization manager 214 is configured to consolidate at least portions of multiple received email messages into a single email message or other file to simplify review of the entire exchange.” Ex.: The manager consolidates plurality of received messages, received from plurality of different people, as being related messages)
generating a message summary using the message type, the message cluster and at least one of message structure, a predetermined word count, and an attachment to the message; (Schinner discloses in [0013, 0025, and 0032-0038] “the message organization manager 214 is configured to consolidate at least portions of Ex.: A single email message may be generated from the plurality of the received messages. The single email message may be a summary based on the received plurality of messages as being related as a thread type, wherein the summary may be timely ordered. See fig. 5) and
Schinner does not explicitly disclose a predetermined word count. However, McKeown, in an analogous art, teaches in [0053 and 0063] “until a predetermined summary length is achieved…The score of a sentence can be penalized if the length is less than a minimum word count, such as 15 words, or is in excess of a maximum word count, such as 30 words.” A summary of collection of documents may be summarized such that the summary word count should not exceed a predetermined number of words. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schinner with the teaching of McKeown to provide a limited short summary of a plurality of documents because “The ability to generate a readable summary which conveys the content of the document collection is important to enable researchers to determine if the collection of documents pertains to the research question at hand.” McKeown Background.
Schinner disclose not explicitly disclose analyzing the message to identify a sending institution and a message type. However, Davis, in an analogous art, teaches in [0026-0033, 0052, 0088-0090, 0100-0101, 0111, 0154, and 0172-0177] “The W4 engine 310 is also responsible for identifying RWEs and relationships between RWEs 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schinner with the teaching of Davis to identify relationships between sender of a message and recipient of the message such that by identifying an entity as the message sender, Davis would also identify relationship between entity/institution as the message sender. Accordingly, messages from disparate entities may be clustered as having a common pattern/topic may forwarded to recipient as a thread. The advantage is that messages from entities may be organized. Davis [0173-0177].
Schinner disclose not explicitly disclose generating a message summary using the message type, the message cluster and at least one of message structure, a predetermined word count, and an attachment to the message. However, Onyon discloses in [claims 1-9] “rendering a message summary including at least one link accessible by the processing device, the link enabling action with respect to the message when selected by the user; and outputting the message summary to a user device… wherein the message includes an attachment, and the action manipulates an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schinner with the teaching of Onyon to provide preferred filtering rules such that “If the user chooses to set his own configuration, then at step 106 the user proceeds through a configuration process. This may include specifying up specific rules, answering questions and assigning preferences for the system to use in evaluating how to handle large messages and message attachments, messages from a particular user or group of users, and filtering characteristics such as subject or message keywords.” Onyon [0045].
Schinner further discloses displaying the message summary on the computer; (Schinner discloses in [0013, 0025, and 0032-0038] “the systems and methods consolidate the received email messages into a single email message, or other file, in a predetermined order. In such a case, the user can access all correspondence pertinent to a given email exchange from a single location and can more easily track the online "conversation" that has occurred.” Ex.: Fig. 5 illustrates the generated summary in a single message to be accessed by the user).

Claims 2-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schinner in view of Davis in view of McKeown.

As per claim 2, a computer-implemented method including:
clustering messages from a plurality of institutions sent to a plurality of users using a processor into clusters of messages that share content to be summarized using a template; (Schinner discloses in [0013, 0032-0034, 0037-0038] “the systems and methods consolidate the received email messages into a single email message, or other file, in a predetermined order…the determination is focused on email messages to which the user is likely to receive multiple replies from different persons…the message organization manager 214 is configured to consolidate at least portions of multiple received email messages into a single email message or other file to simplify review of the entire exchange.” The manager consolidates plurality of received messages, received from plurality of different people, as being related messages…the manager 214 determines whether the sender or receiver of the received email message was a recipient included in a distribution list of the "To:" field (or equivalent, e.g., cc:, bcc:) of an original email message that the user transmitted…if the received email message contains the content "RE: Proposed Meeting Schedule" in the subject line, and an email message that was transmitted by the user to the sender of the received message contained the content "Proposed Meeting Schedule" in its subject line, it may be presumed that the received email message is relevant to the original email message transmitted by the user…the message organization manager 214 determines whether the received email message is a candidate for the type of organization that the manager is configured to provide. Specifically, the manager 214 determines whether the email message is responsive to an original email message that the user transmitted. If so, the email message potentially forms part of a particular electronic exchange or “thread" involving multiple participants and may therefore be appropriate for being organized Ex.: The manager identifies the sender from analyzing the message fields in the message and the message type such as “thread” message type. The single email message in a predetermined order represent a summary message template)
Schinner disclose not explicitly disclose analyzing the message to identify a sending institution and a message type. However, Davis, in an analogous art, teaches in [0026-0033, 0052, 0088-0090, 0100-0101, 0111, 0154, and 0172-0177] “The W4 engine 310 is also responsible for identifying RWEs and relationships between RWEs and IOs from the data and communication streams passing through the W4 COMN… Entity extraction includes both simple actions, such as identifying the sender and receivers of a particular IO… one or more RWEs may be identified as a sender of the message… an identification engine 706 that is adapted to identify the message type and match the content output from the correlation engine 506 to the message IO.” Filtering rule may added to the teaching of Schinner such that the user may have any entity name to be filtered from messages to group a subset of messages based on the configured entity name/institution name.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schinner with the teaching of Davis to identify relationships between sender of a message and recipient of the message such that by identifying an entity as the message sender, Davis would also identify relationship between entity/institution as the message sender. Accordingly, messages from disparate entities may be clustered as having a common 
Schinner further discloses for a particular cluster, deriving at least one cluster template that summarizes content shared by the particular cluster of messages using words identified using the processor as common to the particular cluster, that includes one or more institution placeholders for insertion of institution-specific information, identified using the processor as common to the particular cluster, into cluster template and that includes message placeholders for insertion of message-specific information, identified using the processor as common to the particular cluster, into the cluster template; (Schinner [0013, 0025, and 0032-0039] “Once the common content has been identified, flow next continues to block 314 at which the message organization manager 214 organizes the responsive content, i.e. the content that was not contained in the original email message, in relation to the original transmitted content (i.e. from the original email message transmitted by the user) in a consolidated file.” Ex.: The related messages comprise common shared content. The placeholders may the structured predetermined order of the message summary. See fig. 5)
Schinner disclose not explicitly disclose storing the cluster template with a message type label for use summarizing messages for summarizing messages. However, McKeown, in an analogous art, teaches in ([0012, 0014, 0025, 0040, 0046, and 0050] “The clusters can be assigned to predetermined document categories and labels for the clusters can be established by extracting keywords from the documents or summaries. A user interface can be provided to display the categories, cluster titles, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schinner with the teaching of McKeown to provide a limited short summary of a plurality of documents because “The ability to generate a readable summary which conveys the content of the document collection is important to enable researchers to determine if the collection of documents pertains to the research question at hand” and “The selected keywords, up to a predetermined maximum subset of the keywords, is then used as a label for the super -cluster. For documents which are related to a single event, the article in the cluster most closely related to the summary can be determined and the title of that article can be selected as the cluster label.”, the label would visually indicate about what subject the summary message file is. McKeown Background.

As per claims 3, 10, 17, the rejection of the method of claim 2 is incorporated and the method further including:
processing a specific message sent by a specific institution using the processor, including: 
identifying the specific institution, (rejected based on rationale of the teaching of Davis in rejection of claim 1)
matching the specific message to a specific message type label and selecting a corresponding specific cluster template (Schinner disclose in [0034] “the message organization manager 214 cross-references the sender email address with email addresses identified in transmitted email messages contained within a "Sent items" folder (or equivalent) to see if there is a match between the sender's email address and those contained within one or more email messages that were transmitted to multiple parties.” Ex.: The message organization manager identifies related messages by matching sender’s email address with other messages or specific cluster template such as the subject string that is common to all received messages)
extracting message-specific information to insert into the message placeholders in the selected cluster template; (rejected based on rationale of the teaching of Schinner in rejection of claim 1)
combining the message-specific information and the selected cluster template using the processor to form a message summary; (rejected based on rationale of the teaching of Schinner in rejection of claim 1) and 
causing display of the message summary; (rejected based on rationale of the teaching of Schinner in rejection of claim 1).

As per claims 4, 11, 18, the rejection of the method of claim 3 is incorporated and further Schinner disclose not explicitly disclose wherein the message summary contains at least one HTML table extracted as message-specific information. Ex.: The page may be HTML table container).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schinner with the teaching of McKeown to provide a limited short summary of a plurality of documents because “The ability to generate a readable summary which conveys the content of the document collection is important to enable researchers to determine if the collection of documents pertains to the research question at hand… The user interface can take the form of a web browser program and the content of the system output can be provided in the form of HTML pages”. The HTML format would allow a user to 

As per claims 5, 12, 19, the rejection of the method of claim 2 is incorporated and the method further including:
determining that the message type label for the cluster template is from a set of message type labels including: account activity alert, account management alert, account verification, bill, bill notification, document, document notification, order confirmation, order shipment notification, order pickup notification, order cancellation, order renewal, order update, travel confirmation, travel cancellation, travel update, check-in notification, boarding pass, event confirmation, event cancellation, event update, newsletter, account update, social update, feedback request, and promo; (Schinner discloses in [0032-0034, 0037-0038 and 0042-0045] “a separate consolidated email message may be provided in a separate email folder. For instance, a “Consolidated messages" folder may be used to hold such email messages.” Ex.: Different folders may be different identified thread or topic) and
using the determined message type label to derive the cluster template; (rejected based on rationale of the teaching of McKeown in rejection of claim 2).

As per claims 6, 13, 20, the rejection of the method of claim 3 is incorporated and the method further including:
repeating the processing of a specific message and the combining to form a message summary for multiple messages that share the selected cluster template; and forming a threaded view that groups the multiple messages that share the selected cluster template; (Schinner disclose in [0036-0037, 0042-0045 and 0054] “the message organization manager 214 attempts to identify common character strings in that, if such common strings are identified, it is likely that the received email is relevant to an email message that was sent by the user…a separate consolidated email message may be provided in a separate email folder. For instance, a “Consolidated messages” folder may be used to hold such email messages.” Ex.: A summary of multiple messages may be combined, based on identified common strings, to form a summary message or a threaded view as illustrated in fig. 5).

As per claims 7, 14, the rejection of the method of claim 2 is incorporated and the method further causing display of the message-specific information is visible in a list or table view of message summaries without having to open the specific message; (Schinner disclose in [0042] “indicia can be added to those original email messages to indicate to the user that a consolidated email message is available for review. Due to the availability of the consolidated email message, the user will have the option to either review each originally-received email message individually, or delete those emails and instead review the single consolidated email message.” Ex.: It appears that the user has the option to view only a table view implemented by the summary message as illustrated in fig. 5).

As per claims 8, 15, the rejection of the method of claim 3 is incorporated and the method further including:
repeating the processing of a specific message and the combining to form a message summary for multiple messages that share a common event in time and space, determined from the extracted message-specific information; and
forming a threaded view that groups the multiple messages that share the common event in time and space; (rejected based on rationale of the teaching of Schinner in rejection of claims 6 because sharing selected cluster template and sharing a common event define sharing collection of strings that are common to all the messages).

As per claim 9, a non-transitory computer readable medium holding program code that, when combined with a computer system, prepare the computer system to implement a method including:
clustering messages from a plurality of institutions sent to a plurality of users using a processor into clusters of messages that share content to be summarized using a template; (rejected based on rationale of the teaching of Schinner and Davis in rejection of claim 2)
for a particular cluster, deriving at least one cluster template that summarizes content shared by the particular cluster of messages using words identified using the processor as common to the particular cluster, that includes one or more institution placeholders for insertion of institution-specific information, identified using the processor as common to the particular cluster, into cluster template and that includes message placeholders for insertion of message-specific information, identified using the processor as common to the particular cluster, into the cluster template; (rejected based on rationale of the teaching of Schinner and Davis in rejection of claim 2)
storing the cluster template with a message type label for use summarizing messages for summarizing messages; (rejected based on rationale of the teaching of Schinner and McKeown in rejection of claim 2).

As per claim 16, a computer system including:
processors and memory coupled to the processors, the memory holding computer code that, when executed in the processors, causes the processors to perform a method including:
clustering messages from a plurality of institutions sent to a plurality of users using a processor into clusters of messages that share content to be summarized using a template; (rejected based on rationale of the teaching of Schinner and Davis in rejection of claim 2)
for a particular cluster, deriving at least one cluster template
that summarizes content shared by the particular cluster of messages using words identified using the processor as common to the particular cluster, that includes one or more institution placeholders for insertion of institution-specific information, identified using the processor as common to the particular cluster, into cluster template and that includes message placeholders for insertion of message-specific information, identified using the processor as common to the particular cluster, into the cluster template; (rejected based on rationale of the teaching of Schinner in rejection of claim 2) 
storing the cluster template with a message type label for use summarizing messages for summarizing messages; (rejected based on rationale of the teaching of Schinner and McKeown in rejection of claim 2).

Conclusion
This action is made Non-Final.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        02/20/2021

/SHAHID K KHAN/Examiner, Art Unit 2178